Title: To George Washington from George Mason, 14 October 1769
From: Mason, George
To: Washington, George



Dear Sir
Gunston-Hall 14th Octor 1769

As it is too common to put off what it’s supposed may be done at any Time, I delayed drawing the Deed of Release to You ’till this Week, & was unluckily on Monday Night last seized so violently with the Gout in one of my Feet that I was unable to stir for two or three Days, & cou’d never Sit up to write ’till Yesterday Afternoon; which has prevented my getting the Deed finished before this Morning; & tho’ I am now entirely free from Pain, my Foot is so tender & weak, that I don’t expect to be able to walk for some Days: I have therefore sent up the Deed by the Bearer for Yr perusal, & hope You will find it right; it is drawn in the proper Form of a Release & Confirmation: the Deed itself might have been short, had it not been for the long recital, which I thought necessary to explain Matters: I found the Course of Spencer’s Line by Yr Compass differs two Degrees from Jennings’s Survey in 1748, & as George West’s Survey of Thompson’s lower Line in 1757. agrees with Jennings to half a Degree, I have therefore made a Difference of two Degrees in the Course of Hooper’s Line from what You made it by Yr Compass, which I imagine will reduce it to the true Course; but if it shou’d prove not to be quite exact, the old mark’d Line, wth

which it binds, will speak for itself: I have inserted the Meanders of little Hunting Creek from Yr Survey from the upper Corner to the Beginning; be pleased to examine them with Yr Notes; & if any Mistake, it shall be rectified—I shou’d not have troubled You with this Deed so late in the Week, but for the reason already given, & that I knew You was anxious to have the Matter finished this Court, before You set off for Wmsburg, & how that will be done now I know not; unless You will be kind enough, to take a ride hither this Afternoon, to receive the Execution & Acknowledgement before three Witnesses, who can prove it at Court; if You cou’d bring Mr Lun: Washington, & any other Person with You, who can be at Court, We will contrive to get a Witness or two here: if you have not the Cash by You for the Consideration Money, You may give Me yr Note, & pay it when you return from the Assembly, or at any other Time that is convenient; & upon the Execution of the Deed, We may return each other our first Articles of Agreement. I am, with Mrs Mason’s Comps. & my own to Yr Lady & Miss Custis, Dr Sir Yr most Hble Sert

G. Mason


P.S. If it’s certain that court will sit on Tuesday, the Deed might be executed here on Monday.
N.B. The Course & Distance of Thompson’s lower Line is taken from G. Mason’s renewed patent in 1757.

